    Case: 1:21-cv-00135 Document #: 45 Filed: 05/04/21 Page 1 of 6 PageID #:490




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                              )
                                              )
 In re: Clearview AI, Inc. Consumer           )       Case No. 1:21-cv-00135
 Privacy Litigation                           )
                                              )       Hon. Sharon Johnson Coleman
                                              )
                                              )


                   CLEARVIEW DEFENDANTS’ OPPOSITION TO
                PLAINTIFFS’ MOTION FOR EXPEDITED DISCOVERY


       Over a year ago, on April 8, 2020, Plaintiff Mutnick filed a motion for a preliminary

injunction seeking to enjoin Clearview’s operations based on Plaintiffs’ claim that Clearview’s

operations violate the Illinois Biometric Information Privacy Act (“BIPA”). Those proceedings

were stayed pending MDL consolidation. Plaintiffs filed a substantially similar preliminary

injunction motion last month seeking to enjoin Clearview’s operations. Dkt. 30-31. Neither

motion included a single affidavit or declaration in support. Last week, Defendants submitted

sworn statements and exhibits in opposition that demonstrate that Clearview’s operations do not

violate BIPA, there is no past, current, or future harm to Plaintiffs, Clearview would be severly

harmed by Plaintiffs’ proposed injunction by possibly being put out of business, and the public

would be irreparably harmed as well. Dkt. 43-1–43-8. Now Plaintiffs have suddenly—and

unexpectedly—moved for expedited discovery to support their motion, which is due to be fully

briefed in three days. Dkt. 44. Their motion should be denied or, in the alternative, should be

limited to the deposition testimony described below.

       First, Plaintiffs’ motion is untimely. Plaintiffs cite to no authority for granting a motion

for expedited discovery in the midst of briefing their own preliminary injunction motion, after an




                                                  1
     Case: 1:21-cv-00135 Document #: 45 Filed: 05/04/21 Page 2 of 6 PageID #:491




opposition has been filed, and for the purported purpose of “ensur[ing] they have necessary

evidence” in the event the Court orders an evidentiary hearing. Br. at 2 n.2. Of course, the very

purpose of conducting an evidentiary hearing is to adduce relevant evidence. And in this case,

Plaintiffs have had over a year to consider their motion for a preliminary injunction, and seeking

discovery days before briefing is set to close to prepare for a hypothetical evidentiary hearing is

too late. Plaintiffs should have moved for expedited discovery at the time they filed their motion.

E.g. Campaignzero, Inc. v. Staywoke Inc., No. 20-CV-06765, 2020 WL 7123066, at *2 (N.D. Ill.

Dec. 4, 2020) (granting in part motion for expedited discovery filed one day after preliminary

injunction motion, and entering a briefing schedule with all briefs due after conclusion of expedited

discovery); CGB Diversified Servs., Inc. v. Morrison, No. 20-CV-3043, 2020 WL 4547885, at *4

(C.D. Ill. Apr. 2, 2020) (granting in part a motion for expedited discovery filed concurrently with

preliminary injunction motion). We are aware of no court ordering discovery at such a late stage

before briefing is set to close—and for good reason: it would waste judicial and party resources by

encouraging the filing of motions without any of the necessary groundwork having been done.

Plaintiffs should not be rewarded for their delay in seeking expedited discovery, which would

incent such conduct and only further delay the adjudication of Mutnick’s prelinary injunction
        1
motion.

        Second, Plaintiffs’ discovery requests are overbroad, since they extend far beyond the need

to respond to Defendants’ opposition, and the timelines they propose for conducting that discovery

are wildly unrealistic. Although granting expedited discovery is within the Court’s discretion,




1
  In the event the Court grants the motion for expedited discovery, Defendants request (1) a two-week
period to conduct expedited discovery regarding Plaintiffs’ claims of irreparable injury and (2) permission
to file a sur-reply of no more than 15 pages addressing Plaintiffs’ reply memorandum of law and the
evidence produced during discovery.


                                                    2
       Case: 1:21-cv-00135 Document #: 45 Filed: 05/04/21 Page 3 of 6 PageID #:492




district courts within the Seventh Circuit evaluate a motion for expedited discovery “on the entirety

of the record to date and the reasonableness of the request in light of all the surrounding

circumstances.” Ibarra v. City of Chicago, 816 F. Supp. 2d 541, 554 (N.D. Ill. 2011). “In applying

the ‘reasonableness’ standard, factors a Court may consider include (1) whether a preliminary

injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for requesting the

expedited discovery; (4) the burden on the defendants to comply with the requests; and (5) how

far in advance of the typical discovery process the request was made.” Id. Discovery will not be

granted where the requests “seek matter irrelevant to any possible injunction issues that may arise

in the case.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. O'Connor, 194 F.R.D. 618, 623 (N.D.

Ill. 2000). No party should be required to respond on an expedited basis to discovery requests

that “go well beyond the scope of the preliminary injunction proceedings,” even if the requests

would be reasonable “as discovery proceeds on the merits.” Restoration Hardware, Inc. v. Haynes

Furniture Co., No. 16 CV 10665, 2017 WL 3597518, at *3 (N.D. Ill. Mar. 13, 2017). Any

“overbreadth” of discovery requests and “misfocus of the issues” is “strongly suggestive of

harassment,” and indicative that there is no need for such discovery. Merrill Lynch, 194 F.R.D. at

623.

         Here, Plaintiffs seek discovery that goes far beyond what is needed to respond to the

Mulcaire declaration filed in support of Defendants’ opposition. For instance, “examples of ‘facial

vectors’” (Document Request 1) do not bear on the merits of the preliminary injunction motion.

Neither does the “total number of images collected by Clearview and/or any of its predecessors

and the percentage of those images that Clearview, Ton-That and/or Schwartz . . . have segregated

from Clearview’s searchable database” (Interrogatory 4). Likewise, a list of Clearview’s “former

users, the dates of any contracts or other agreements with such users,” (Interrogatory 2), and “the




                                                 3
     Case: 1:21-cv-00135 Document #: 45 Filed: 05/04/21 Page 4 of 6 PageID #:493




time period during which Clearview . . . has collected images from the Internet” (Interrogatory 3)

do not have any bearing on the forward-looking injunctive relief Plainiffs have put before the

Court.

         Other requests seek exhaustive information that, aside from being irrelevant to the

preliminary injunction motion, would be difficult to compile, such as all of “the websites and/or

apps from which Clearview collects” images (Interrogatory 1) and 25 examples each of facial

vectors (Document Request 1) and “the information provided or returned to Clearview users”

(Document Request 2). It is wildly unrealistic to propose that the proposed document discovery

be completed within three days. Obtaining responsive documents and conducting depositions

would take a least a month to complete, given the amount of work needed to search for and compile
                                                              2
this information, none of which work has begun to date.

         A more efficient way to obtain relevant information on topics such as Clearview’s practice

of collecting photographs or facial vectors would be to depose a Clearview employee in an

individual or Rule 30(b)(6) capacity. In fact, in order to avoid the need for judicial intervention,

Defendants offered Plaintiffs the opportunity to take the deposition of Thomas Mulcaire, the

declarant upon whom Defendants relied in their opposition to the preliminary injunction motion,

and whose declaration prompted Plaintiffs request for expedited discovery. Declaration of Lee

Wolosky (“Wolosky Decl.”) ¶ 3. Plaintiffs refused that request. Id. ¶ 4.

         Plaintiffs’ insistence on receiving documents far beyond the scope of the factual issues

raised by their motion demonstrates that their motive is not to obtain evidence that is necessary to

support their motion—which they made more than one year ago without ever seeking discovery—


2
  Contrary to Plaintiffs’ bald assertion that Clearview “should have already gathered the requested
information in connection with preparing” Mr. Mulcaire’s declaration, Br. at 8, Clearview did not and did
not need to collect documents to prepare a declaration that set forth facts within Mr. Mulcaire’s knowledge.


                                                     4
    Case: 1:21-cv-00135 Document #: 45 Filed: 05/04/21 Page 5 of 6 PageID #:494




but rather to harass Clearview and conduct a fishing expedition in an attempt to salvage their

motion. Their motion should be denied, or, in the alternative, any relief should be modified as set

forth herein.



 May 4, 2021                                             Respectfully submitted,




                                                         By:      /s/ Lee Wolosky ________________
                                                               Lee Wolosky (admitted pro hac vice)
                                                               Andrew J. Lichtman (pro hac vice
                                                               pending)
                                                               JENNER & BLOCK LLP
                                                               919 Third Avenue
                                                               New York, New York 10022-3908
                                                               Phone: (212) 891-1600
                                                               lwolosky@jenner.com
                                                               alichtman@jenner.com

                                                               Howard S. Suskin
                                                               David P. Saunders
                                                               JENNER & BLOCK LLP
                                                               353 North Clark Street
                                                               Chicago, Illinois 60654
                                                               Phone: (312) 222-9350
                                                               hsuskin@jenner.com
                                                               dsaunders@jenner.com

                                                               Floyd Abrams (admitted pro hac vice)
                                                               Joel Kurtzberg (admitted pro hac vice)
                                                               CAHILL GORDON & REINDEL LLP
                                                               32 Old Slip
                                                               New York, NY 10005
                                                               Phone: (212) 701-3000
                                                               fabrams@cahill.com
                                                               jkurtzberg@cahill.com

                                                               Attorneys for Defendants Clearview
                                                               AI, Inc., Hoan Ton-That, Richard
                                                               Schwartz, and Rocky Mountain Data
                                                               Analytics LLC




                                                5
    Case: 1:21-cv-00135 Document #: 45 Filed: 05/04/21 Page 6 of 6 PageID #:495




                                   CERTIFICATE OF SERVICE

          I certify that on May 4, 2021 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.



                                                               By:     /s/ Lee Wolosky
                                                                     Lee Wolosky




                                                   6
